PER CURIAM.
The record contains a request from counsel for leave to submit briefs. Thereupon the court said:
“You may submit briefs by June 21st, and I will have 14 days thereafter to decide.”
Neither counsel objected to this statement, and the case must be considered as having been submitted on that date.
The alleged promise of the defendant was certainly within the statute of frauds. All the testimony shows clearly that the respondent never intended to assume an original obligation, and that the plaintiff at all times regarded respondent’s brother as the principal debtor, and even made him a party to this action.
Judgment should be affirmed, with costs. All concur.